Citation Nr: 1537942	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a June 2003 rating decision which denied service connection for bilateral athlete's foot.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral athlete's foot and, if so, whether service connection is warranted for the claimed disorder.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for bilateral toenail fungus.

5. Entitlement to service connection for a wart on the third toe of the right foot.

6. Entitlement to special monthly compensation based on the need for the aid and attendance of another person or housebound status.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1989 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to multiple volumes of claims folders there are also records for this Veteran in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  Such records should be considered in the review of any claims, and have been reviewed in reaching this decision.

The issues of entitlement to service connection for bilateral athlete's foot and special monthly compensation based on aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for bilateral athlete's foot was denied in an June 2003 rating decision; the Veteran was properly notified of her appellate rights, but did not complete an appeal of the rating decision.

2. The June 2003 rating decision considered the applicable law and regulations in effect at that time and was appropriately supported by the evidence then of record.

3. Evidence received since the June 2003 rating decision is not cumulative of the evidence of record at the time of previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral athlete's foot and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

4. Pes planus was noted at service entrance and did not increase in severity during active service.  

5. In an August 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for toenail fungus of the bilateral feet and a wart on the third toe of the right foot.


CONCLUSIONS OF LAW

1. The June 2003 rating decision which denied the Veteran's claim of entitlement to service connection for bilateral athlete's foot is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109A, 7105(c) (West 2014).

2. Evidence received since the June 2003 rating decision in connection with the Veteran's claim of service connection for bilateral athlete's foot is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Pes planus preexisted active service and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for toenail fungus of the bilateral feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a wart on the third toe of the right foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I. Clear and Unmistakable Error

The June 2, 2003, RO rating decision indicates that service connection for bilateral athlete's foot was denied because the evidence of record did not show that her current disability was etiologically related to her period of active service.  The Veteran did not appeal this decision.  Absent a showing of CUE, the decision is final and not subject to revision on the same factual basis.  38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2014).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo, 6 Vet. App. 40, the Court refined and elaborated on the test set forth in Russell.  The Court stated,

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Id.  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The Veteran asserts that the RO committed CUE by not acknowledging that she sought treatment for tinea pedis in service, was diagnosed with bilateral athlete's foot at an April 2003 VA examination, and experienced a continuity of symptomatology from the time of her active service to the time she filed her original claim in February 2003.

At the time of the June 2003 rating decision, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2001).  There must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Essentially, the appellant asserts the RO failed to properly weigh the facts and did not properly afford her the benefit of the doubt in reaching its June 2003 determination.  However, allegations of CUE on the basis that a previous adjudication improperly weighed and evaluated the evidence cannot rise to the stringent definition of CUE.  See Fugo, supra.  Furthermore, even acknowledging that the Veteran was treated for tinea pedis in service, contrary to the findings of the June 2003 rating decision, there was no medical opinion of record at the time which linked the diagnosis of bilateral athlete's foot in the April 2003 VA examination to her active service.  While the Veteran claims to have suffered many of the same symptoms in service as she did at the time she filed her claim in February 2003, the Board is not legally permitted to reach its own medical conclusions in finding an etiological relationship between the two.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Finally, even were the Veteran to argue that an etiological opinion should have been obtained at the time, the Board notes that any assertion the record was not properly developed cannot constitute a basis for CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (a breach of the duty to assist cannot constitute CUE).

Therefore, the Board finds that the June 2003 rating decision which denied service connection for bilateral athlete's foot was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  There is no indication that there was any error in the June 2003 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. 40.

For the foregoing reasons, the Board finds that the June 2003 rating decision was not clearly and unmistakably erroneous and revision or reversal is not warranted.

II. Application to Reopen

The RO most recently denied the Veteran's claim of service connection for bilateral athlete's foot by a June 2003 rating decision, determining that her current disability was not etiologically related to her period of active service.  The Veteran was notified of this decision and of her procedural and appellate rights by letter in June 2003.  She did not complete an appeal of this decision or submit new and material evidence within one year of this decision; therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2003 rating decision includes a number of VA treatment records and numerous lay statements.  Significantly, the Veteran's statements indicate her current symptomatology is similar to that for which she was treated in service, and has persisted since.  In light of the low threshold established by the Court in Shade, and presuming these statements credible, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for bilateral athlete's foot must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.

III. Service Connection

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).

In this case, the Veteran's enlistment examination in April 1988 reveals mild pes planus pes planus.  This disability was clearly "noted" on the examination.  The presumption of soundness does not apply, and the Board finds the Veteran suffered from preexisting pes planus upon entrance to active service.  38 U.S.C.A. § 1111.

The Board must next determine whether the Veteran's preexisting pes planus was aggravated by her military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board observes that service treatment records are absent any findings and complaints of, or treatment for, pes planus during service.  Service records in January 1990 reveal treatment for itchy and scaly feet, with a diagnosis of tinea pedis, but makes no mention of pes planus.  Further, even accepting as credible the Veteran's statements that she suffered from foot pain during service, comparing the April 1988 enlistment examination and March 1993 separation examination, there is no indication of an increase in severity in the Veteran's disability.  The March 1993 separation examination reveals clinically normal feet and, further, the Veteran affirmatively denied having foot trouble.  See March 1993 Report of Medical History.  Further, as recently as April 2003, a VA foot examination specifically found no current evidence of pes planus.

In sum, the Veteran's pes planus was clearly noted on her service entrance examination.  There is no evidence of in-service treatment for pes planus and, at service separation, she affirmatively denied foot trouble and her feet were found to be clinically normal.  Finally, as of April 2003, approximately 10 years following service separation, the Veteran was found not to have a diagnosis of pes planus.  In light of such evidence, the Board finds that the Veteran has not satisfied her burden of establishing an increase in severity of her preexisting pes planus during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the preexisting pes planus may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  Accordingly, the Veteran's claim of service connection for bilateral pes planus is denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

IV. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant's representative has withdrawn the issues of service connection for toenail fungus of the bilateral feet and a wart on the third toe of the right foot; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The June 2003 rating decision denying service connection for bilateral athlete's foot was not clearly and unmistakably erroneous; the appeal is denied.

New and material evidence having been received, the claim of service connection for bilateral athlete's foot is reopened; to this extent only, the appeal is granted.

Service connection for bilateral pes planus is denied.

The issue of entitlement to service connection for toenail fungus of the bilateral feet is dismissed.

The issue of entitlement to service connection for a wart on the third toe of the right foot is dismissed.



REMAND

As noted above, the Veteran has stated that she was treated for athlete's foot in service, and has suffered from related symptomatology since.  Indeed, records indicate she was treated for tinea pedis in January 1990.  While the Veteran's statements alone are not a sufficient basis to award service connection, they do trigger VA's duty to provider a VA examination with etiological opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to entitlement to special monthly compensation based on the need of aid and attendance or housebound status, the Veteran's claim was denied by a June 2015 rating decision, and she filed a notice of disagreement (NOD) in July 2015.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if she wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  The Veteran and her representative should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, this claim should not be certified to the Board.

2. Schedule the Veteran for a VA examination to address the nature and etiology of her claimed bilateral athlete's foot.  The entire claims file, including electronic records, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated consultations and/or testing must be performed.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that her current bilateral athlete's foot had its onset or is otherwise etiologically related to her period of active service. 

The examiner must provide a complete rationale for any opinion expressed, including a discussion of the evidence and medical principles which led to the conclusion. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


